Citation Nr: 0411571	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York



THE ISSUE

Entitlement to a rating in excess of 40 percent for 
fibromyalgia. 




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to September 
1985 and from November 1990 to May 1991.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office. 

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.  

REMAND


In the June 2003 rating decision on appeal, the RO assigned a 
40 percent rating for fibromyalgia under Diagnostic Code 
5025.  The disability was formerly rated as an undiagnosed 
illness manifested by hand, wrist, and elbow pain (10 percent 
disabling); an undiagnosed illness manifested by myalgia (0 
percent disabling); an undiagnosed illness manifested by 
memory loss and reduced concentration (10 percent disabling); 
an undiagnosed illness manifested by fatigue (10 percent 
disabling); and, an undiagnosed illness manifested by 
paresthesia of the right hand (10 percent disabling).  The 
combined rating before the reclassification was 40 percent.  

The VA examination in April 2003, on which the June 2003 
rating was based, consisted of an orthopedic or 
musculoskeletal evaluation.  The examination did not evaluate 
fatigue, memory loss or reduced concentration.  

The veteran maintains that fatigue, memory loss, and reduced 
concentration should be rated separately, not as 
fibromyalgia.  

After a review of the record, the Board determines that the 
VA examination in April 2003 was inadequate for rating all 
the manifestations of the veteran's service-connected 
disability.  Accordingly, this case is remanded for the 
following action:    

1.  Request the records from the 
Syracuse, New York VAMC since July 2002. 

2.  Ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.

3.  Schedule the veteran for a VA 
orthopedic examination to evaluate the 
musculoskeletal manifestations of 
fibromyalgia, including the right hand, 
wrist, and elbow under Diagnostic Code 
5025.  The veteran's file must be made 
available to the examiner for review.  

4.  Schedule the veteran for an 
appropriate VA examination to evaluate 
fatigue, memory loss, and reduced 
concentration under Diagnostic Code 6354. 
The veteran's file must be made available 
to the examiner for review. 

5.  After the above development is 
completed, adjudicate the claim, 
considering Diagnostic Code 5025 for the 
fibromyalgia manifested by 
musculoskeletal symptoms and Diagnostic 
Code 6354 for symptoms of fatigue, memory 
loss, and reduced concentration.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran may submit additional evidence and argument on 
the matter remanded by the Board.   Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at             38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


